Boslaugh, J.
The defendant was originally charged with burglary. The information was amended to charge grand larceny, and, upon arraignment, he pleaded not guilty. Two weeks later, he withdrew this plea and entered a guilty plea. Three months thereafter, he was allowed to with*114draw the guilty plea and again plead not guilty to the amended information.
Approximately 7 weeks later, the defendant again withdrew his plea and entered a plea of guilty. Later, he attempted to withdraw this last plea, but leave was denied and he was sentenced to 1 to 3 years’ imprisonment. The presentence report is not a part of the record in this court.
Throughout the proceedings the defendant was represented by the public defender. After the appeal had been docketed in this court, the trial court allowed the public defender to withdraw because the appeal was frivolous.
The defendant claims he was not represented by adequate counsel, there was a misunderstanding as to whether he would receive probation, and the sentence was excessive. The record before us fails to substantiate any of these claims.
The judgment is affirmed.
Affirmed.